Citation Nr: 0508108	
Decision Date: 03/18/05    Archive Date: 03/30/05

DOCKET NO.  00-01 954A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a chronic urinary 
disorder.

2.  Entitlement to service connection for sexual impotence, 
claimed as due to a urinary disorder.

3.  Entitlement to service connection for a psychiatric 
disability, claimed as due to sexual impotence.

4.  Entitlement to an increased rating for bilateral hearing 
loss in excess of 10 percent, for the period prior to August 
31, 2001.

5.  Entitlement to an increased rating for bilateral hearing 
loss in excess of 30 percent, for the period on and 
subsequent to August 31, 2001.





REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from July 1952 to July 1954.  

Historically, by a January 1996 decision, the Board denied 
service connection for a urinary disorder and loss of use of 
a creative organ (sexual impotency).  That January 1996 Board 
decision represents the last final decision with regards to 
the urinary disorder and sexual impotency service connection 
issues.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision by the 
Boston, Massachusetts, Regional Office (RO) which denied 
reopening of claims for service connection for a urinary 
disorder and sexual impotency.  Appellant subsequently 
appealed an October 1998 rating decision by the Milwaukee, 
Wisconsin, Regional Office which, in part, denied service 
connection for a psychiatric disability, claimed as due to 
sexual impotence.  Appellant subsequently appealed an August 
2000 RO rating decision which, in part, increased the 
evaluation for bilateral hearing loss from noncompensable to 
10 percent, effective February 14, 2000.  

A September 2002 Board decision, in part, reopened, the 
claims for service connection for a urinary disorder and 
sexual impotency.  The Board undertook additional development 
on the appellate issues, pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2) (2002)).  However, on May 1, 2003, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) in Disabled American Veterans v. Secretary of 
Veterans Affairs invalidated a portion of the Board's 
development regulations, specifically 38 C.F.R. § 19.9(a)(2), 
and (a)(2)(ii).  See Disabled American Veterans, et al. v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003).  Due, in part, to procedural due process concerns as a 
result of the Federal Circuit's partial invalidation of the 
Board's development regulations, the Board in July 2003 
remanded he case to the RO for additional evidentiary 
development.  

An August 2004 rating decision increased the evaluation for 
bilateral hearing loss from 10 percent to 30 percent, 
effective August 31, 2001.  Appellant's representative 
subsequently submitted written statements indicating a desire 
to continue the appeal on said hearing loss issue.  Thus, the 
bilateral hearing loss increased rating issue remains in 
appellate status and has been reframed as the two hearing 
loss issues delineated on the title page of this decision.  
See AB v. Brown, 6 Vet. App. 35 (1993).

Although it appears that additional issues may have been 
raised, since these issues have not been adjudicated by the 
RO, they are referred to the RO for appropriate action.  
Kellar v. Brown, 6 Vet. App. 157 (1994).

The Board will render a decision herein on the bilateral 
defective hearing increased rating issues.  The service 
connection appellate issues are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  Appellant's bilateral hearing acuity during the period 
prior to August 31, 2001 was clinically shown by no greater 
than Level IV for the right ear and Level V for the left ear.  
For the applicable period in question, puretone thresholds at 
each of the four specified frequencies (1000, 2000,3000, and 
4000 Hertz) were not 55 decibels or more nor were the 
puretone thresholds 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz on audiologic examination.

2.  Appellant's bilateral hearing acuity during the period on 
and subsequent to August 31, 2001 is reported at no greater 
than Level VI for each ear, under Tables VI, VIA, and VII.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for bilateral 
hearing loss in excess of 10 percent, for the period prior to 
August 31, 2001, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§  3.321(b)(1), 4.10, 4.85, and 
Diagnostic Code 6100 (2004).

2.  The criteria for an increased rating for bilateral 
hearing loss in excess of 30 percent, for the period on and 
subsequent to August 31, 2001, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.10, 4.85, 4.86(a), and Diagnostic Code 6100 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), as codified at 38 U.S.C.A. § 5100 et 
seq., (West 2002) became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  This change in the law 
is generally considered applicable to all claims filed on or 
after the date of enactment of the VCCA, or filed before the 
date of enactment and not yet final as of that date.  VCCA; 
66 Fed. Reg. 45,630 (Aug. 29, 2001) (38 C.F.R. § 3.159 
(2003)); and VAOPGCPREC 7-2003 (Nov. 19, 2003).  

Assuming that Section 3 of the VCCA is applicable in the 
instant appeal, after reviewing the record, the Board is 
satisfied that all relevant facts have been properly 
developed as to the bilateral defective hearing rating 
issues.  A comprehensive medical history, detailed clinical 
findings, and other relevant evidence with respect to the 
bilateral defective hearing disability over the years are 
documented in the claims folders.  A VA audiologic 
examination was conducted in June 2000 during the initial 
period in question, which included speech discrimination and 
puretone audiometry testing.  With respect to the period on 
and subsequent to August 31, 2001, although an August 31, 
2001 VA audiologic examination did not include recorded pure 
tone thresholds for either ear at 3000 Hertz, pursuant to the 
Board's July 2003 remand, a VA audiologic examination was 
conducted in May 2003 that was sufficiently detailed and 
comprehensive for rating appellant's bilateral hearing 
acuity.  Numerous VA clinical records dated during the 
periods in question are also associated with the claims 
folders. 

Additionally, appellant was issued a July 2001 Statement of 
the Case and an August 2004 Supplemental Statement of the 
Case, which included relevant laws and regulations, 
discussion of relevant clinical evidence, rating criteria, 
and a detailed explanation of the rationale for the adverse 
decisions.  

Appellant has not indicated in any written correspondence 
that there are relevant medical records pertaining to the 
appellate issues in question not currently associated with 
the claims folders.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini), the United States Court of Appeals for Veterans 
Claims (Court) held that a VCAA notice must be provided to a 
claimant prior to the initial unfavorable agency of original 
jurisdiction decision on a service-connection claim.  In the 
instant case, the August 2000 rating decision on appellant's 
defective hearing disability rating claim in question was 
rendered prior to the VCAA and, thus, a pre-adjudication VCAA 
notice could not have in fact been issued.  Pelegrini does 
not contain a remedy under such facts, nor is an efficient or 
timely remedy evident to the Board under the circumstances 
here.  Additionally, VA's General Counsel recently held that 
no VCAA notice was required for "downstream" issues, and 
that a Court decision suggesting otherwise was not binding 
precedent.  VAOPGCPREC 8-2003 (Dec. 22, 2003); cf. Huston v. 
Principi, 17 Vet. App. 370 (2002).  The Board is bound by the 
General Counsel's opinion.  38 U.S.C.A. § 7104(c) (West 
2002).  In any event, the RO issued a February 2004 VCAA 
notice on said bilateral defective hearing rating claim on 
appeal, which specifically advised the appellant as to which 
party could or should obtain which evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, this Court has concluded that the 
VCAA does not apply).  See also Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Any "error" resulting from lack of pre-
adverse rating decision VCAA notice does not affect the 
merits of said claim or his substantive rights, for the 
aforestated reasons and is therefore harmless.  See 38 C.F.R. 
§  20.1102 (2003).  See also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); and Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Thus, the Board concludes that the duty to assist as 
contemplated by applicable provisions, including the Veterans 
Claims Assistance Act of 2000 to the extent it may apply, has 
been satisfied with respect to the bilateral defective 
hearing rating issues on appeal.  

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board will consider appellant's service-connected bilateral 
defective hearing rating disability on appeal, for the 
periods in question, in the context of the total history of 
that disability, particularly as it affects the ordinary 
conditions of daily life, including employment, as required 
by the provisions of 38 C.F.R. §§ 4.1, 4.2, 4.10 and other 
applicable provisions.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

With regards to other procedural matters involving the 
bilateral defective hearing rating issues, the VA amended its 
regulations for rating diseases of the ear and other sense 
organs (which includes defective hearing acuity).  See 64 
Fed. Reg. 25,202-25,210 (May 11, 1999) (codified at 38 C.F.R. 
§§ 4.85-86 (1999-2004)), effective June 10, 1999.  Since 
appellant's claim for an increased rating for bilateral 
defective hearing was received by VA subsequent to June 10, 
1999 and was adjudicated by the August 2000 rating decision 
in question, the amended VA regulations appear applicable 
here.  

Under the amended VA regulations in effect on and subsequent 
to June 10, 1999, Table VI is used to determine a Roman 
numeral designation (I through XI) for hearing impairment 
based on a combination of the percent of speech 
discrimination and the puretone threshold average.  Puretone 
threshold average is the sum of the puretone thresholds at 
1000, 2000, 3000 and 4000 Hertz, divided by four.  Table VII 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  See amended 38 C.F.R. § 4.85(b),(d).

Amended 38 C.F.R. § 4.85(c) states that Table VIa is used to 
determine a Roman numeral designation (I through XI) for 
hearing impairment based only on the puretone threshold 
average.  Table VIa will be used when the examiner certifies 
that the use of the speech discrimination test is not 
appropriate because of language difficulties, inconsistent 
speech discrimination scores, etc., or when indicated under 
the provisions of 38 C.F.R. § 4.86.

Amended 38 C.F.R. § 4.86(a) provides that when the puretone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.

Amended 38 C.F.R. § 4.86(b) states that when the puretone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.

The evidentiary record indicates that in the 1970's, 
appellant had rather mild hearing loss, worse in the left 
ear.  On July 1999 VA audiologic examination, appellant 
complained of worsening hearing and that his hearing aids 
needed replacement.  Mild right ear and moderate left ear 
hearing loss were clinically reported.  

For the pertinent period prior to August 31, 2001, on June 
2000 VA audiologic examination, appellant complained of 
worsening hearing.  The recorded pure tone thresholds were 
the following (in decibels):  For the right ear, 45 at 1,000 
Hertz, 40 at 2,000 Hertz, 60 at 3,000 Hertz, and 60 at 4,000 
Hertz; and for the left ear, 40 at 1,000 Hertz, 60 at 2,000 
Hertz, 65 at 3,000 Hertz, and 60 at 4,000 Hertz.  Average 
pure tone thresholds were 51 and 56 decibels with speech 
recognition ability of 80 and 70 for the right and left ears, 
respectively.  

Based on said June 2000 VA audiologic examination, an August 
2000 RO rating decision increased the evaluation for 
bilateral hearing loss from noncompensable to 10 percent.  

Since on that June 2000 VA audiologic examination, the 
puretone threshold average in the right ear was 51 decibels 
with speech recognition ability of 80 percent (Level IV), and 
puretone threshold average in the other ear was 56 with 
speech recognition ability of 70 percent (Level V), a 10 
percent rating for the service-connected bilateral defective 
hearing disability would have been appropriate under the 
amended version of 38 C.F.R. § 4.85, since Level IV and Level 
V bilateral hearing acuity warrants only a 10 percent rating 
under Table VII.  

Based on this degree of disability shown, an evaluation in 
excess of 10 percent for the service-connected bilateral 
defective hearing disability for the period prior to August 
31, 2001 is not warranted.  In this regard, the Court 
explained in Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992) that "[a]ssignment of disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  

It should be added that the amended 38 C.F.R. § 4.86(a) or 
(b) was not applicable in the instant case for the period in 
question, since puretone thresholds at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) were 
not 55 decibels or more nor were the puretone thresholds 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz.  See June 2000 VA audiologic examination report.

With respect to the period on and subsequent to August 31, 
2001, on August 31, 2001 VA audiologic examination, the 
recorded pure tone thresholds were the following (in 
decibels):  For the right ear, 50 at 1,000 Hertz, 50 at 2,000 
Hertz, and 65 at 4,000 Hertz; and for the left ear, 60 at 
1,000 Hertz, 55 at 2,000 Hertz, and 70 at 4,000 Hertz.  
Average pure tone thresholds were 54 and 62 decibels for the 
right and left ears, respectively, with speech recognition 
ability of 68, bilaterally.  

Pursuant to Board remand, a May 2003 VA audiologic 
examination was conducted.  Appellant's complaints included 
difficulty hearing, such as hearing the television, without 
his hearing aids on.  The recorded pure tone thresholds were 
the following (in decibels):  For the right ear, 60 at 1,000 
Hertz, 55 at 2,000 Hertz, and 70 at 3,000 and 4,000 Hertz; 
and for the left ear, 65 at 1,000 Hertz, 75 at 2,000 and 
3,000 Hertz, and 80 at 4,000 Hertz.  Average pure tone 
thresholds were 65 and 74 decibels with speech recognition 
ability of 72 and 68 for the right and left ears, 
respectively (utilizing Maryland CNC word testing).  

Since on that May 2003 VA audiologic examination, the 
puretone threshold average in the right ear was 65 decibels 
with speech recognition ability of 72 percent (listed in the 
August 2004 rating decision sheet as Level VI), and puretone 
threshold average in the other ear was 74 with speech 
recognition ability of 68 percent (Level VI), a 30 percent 
rating for the service-connected bilateral defective hearing 
disability would have been appropriate under the amended 
version of 38 C.F.R. § 4.85, since Level VI and Level VI 
bilateral hearing acuity warrants only a 30 percent rating 
under Table VII.  See Lendenmann.  Parenthetically, the 
August 31, 2001 VA audiologic examination results were 
essentially similar to the May 2003 VA audiologic 
examination, and the outcome would be the same.  

It should be added that the amended 38 C.F.R. § 4.86(a) is 
applicable in the instant case for this period in question, 
since on said May 2003 VA audiologic examination, puretone 
thresholds at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) were 55 decibels or more in each 
ear.  However, the result is the same 30 percent rating, 
since no greater than a 74 puretone threshold average for 
either ear was recorded on examination and the RO rated the 
defective hearing in each ear as Level VI under both Table VI 
and Table VIa.  

Parenthetically, 38 C.F.R. § 4.86(b) is not applicable in the 
instant case, since the puretone thresholds were not 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz.  Additionally, the fact that hearing aids have 
been prescribed is not determinative of the appropriate 
rating to be assigned.  It should be pointed out that 
evaluations derived from the rating schedule are based on 
examinations conducted without the use of hearing aids and, 
thus, are intended to make proper allowance for improvement 
by hearing aids.  See 38 C.F.R. § 4.85(a).  The payment of 
additional compensation for the use of assistive devices is 
inconsistent with the purpose of VA compensation.  See 52 
Fed. Reg. 44, 118 (1987).  

The evidence does not show that for the periods in question, 
the service-connected bilateral hearing loss presented or 
presents such an unusual or exceptional disability picture as 
to render impractical the application of the regular 
schedular standards, as is required for consideration of an 
extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  The 
Board has also considered the provisions of 38 C.F.R. § 4.10, 
which relate to functional loss.  Significantly, on 
audiologic examinations, appellant's speech discrimination 
ability has not been shown to be severely impaired, nor has 
any evidence suggested any marked interference his defective 
hearing has caused with daily activities of living.  

Since the preponderance of the evidence is against allowance 
of the bilateral defective hearing disability appellate 
issues for the aforestated reasons, the benefit-of-the-doubt 
doctrine is inapplicable.


ORDER

An increased rating for bilateral defective hearing in excess 
of 10 percent, for the period prior to August 31, 2001, and 
an evaluation in excess of 30 percent for said disability, 
for the period on and subsequent to August 31, 2001, are 
denied.  The appeal is disallowed to that extent.


REMAND

With respect to the remaining service connection appellate 
issues, additional evidentiary development appears warranted, 
for the following reasons.

The evidentiary record includes appellant's service medical 
records, which reveal treatment for penile pain, mild 
balanitis, penile itching, and a penile ulcer or chancroid, 
and complaints of urethral discharge/suprapubic pain on 
urination.  On July 1954 examination for service separation, 
a varicocele, urethral discharge, and frequency of urination 
were noted with complaints of kidney trouble.  On August 1954 
VA examinations shortly after service separation, diagnoses 
included condylomata acuminata, scrotal pruritis, 
questionable chronic prostatitis and urethritis, mild 
venereal warts, and no "significant" genitourinary 
findings.

VA medical records dated from the late 1950's to the early 
1980's did not include findings or diagnoses pertaining to a 
genitourinary disability.  In July 1982, appellant reported 
that he had lost interest in sex since the loss of his 
employment.  He reportedly was depressed after being fired 
from his job due to a back injury.  Adjustment reaction with 
depressed mood was assessed.  In July 1982, urethral 
hematuria and urethral/prostatitis lesions were assessed.  In 
August 1982, cystologic and intravenous pyelogram findings 
were essentially unremarkable and the impression was 
hematuria, probably due to urethritis, resolved.  In December 
1983, an impotence workup revealed normal endocrine function 
and it was opined that appellant's impotence might be due to 
anti-depression medication or a psychiatric functional 
disorder.  In the late 1980's, microscopic hematuria was 
shown.  In 1989, cystologic findings were essentially 
unremarkable, except for benign prostatic hypertrophy and 
probable prostatitis.  In December 1990, a history of chronic 
prostatitis was noted.  Subsequently dated VA clinical 
records included urinary/impotency complaints, and clinical 
evidence of verruca vulgaris and right scrotal warts.  
Erectile dysfunction was reportedly treated.  VA renal 
ultrasounds performed in July 1997, June 2003, and April 2004 
were unremarkable.  

In May 1998, April 2000, and April 2004 written statements, 
appellant's nephew, an internal medicine specialist and 
medical school professor, opined that based on his objective 
review of certain medical records and an evaluation, 
appellant had urethritis in service that was a chronic 
disorder, subject to periods of excacerbations and 
remissions; that appellant's painful urethral discharge has 
been manifested since service and is a known cause of 
impotence; that impotence is a common cause of depression; 
and that appellant's impotence and depression were directly 
related to the painful urethral discharge.  

Although a March 2001 VA genitourinary examination was 
conducted and the impression was a normal examination, it is 
the Board's opinion that the examination was rather 
inadequate.  In particular, the examiner did not indicate 
whether the entire claims folders were reviewed, but rather 
simply stated that certain medical records provided by 
appellant had been reviewed.  Additionally, the examiner did 
not address the private medical opinion by appellant's 
nephew, particularly the question concerning urethritis 
chronicity.  Furthermore, although the examination report 
stated that a urethrogram and endoscopy were planned and a 
cystometrogram and endoscopy were apparently conducted the 
following month (since April 2001 VA clinical reports of 
record do contain certain findings from those studies), the 
actual reports of those studies are unavailable despite 
having been sought by the RO pursuant to the Board's July 
2003 remand.  Thus, another VA genitourinary examination, 
including any appropriate diagnostic studies/tests  should be 
arranged with adequate medical opinion rendered, in order to 
equitably decide the genitourinary disorder service 
connection appellate issues in controversy.  

Since the other service connection appellate issue involving 
a psychiatric disability appears "inextricably intertwined" 
with the genitourinary disorder service connection appellate 
issues, after the requested development is attempted, the RO 
should consider whether any additional development on this 
other appellate issue may be deemed warranted, such as 
arranging a psychiatric examination with medical opinion as 
to its etiology.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  With respect to the issues of 
service connection for a chronic 
urinary disorder and sexual 
impotency, the RO should have the 
examiner who conducted the March 
2001 VA genitourinary examination, 
or if unavailable, another 
appropriate physician, to review all 
the claims folders, examine 
appellant (including conducting any 
indicated studies/tests,), and 
express opinion, including degree of 
probability in terms of is it at 
least as likely as not (i.e., is 
there at least a 50 percent 
probability) as to the following:  

A.  Does appellant have a chronic 
urinary disorder, including 
urethritis, and, if so, is it 
causally or etiologically related to 
military service (i.e., did any 
chronic urinary disorder, including 
urethritis, have an in-service 
onset, or if not manifested during 
service, what is its approximate 
date of onset)?  

If the examiner is of the opinion 
that appellant does not currently 
have a chronic urinary disorder 
related to military service, such 
opinion should be discussed in 
adequate detail, including 
supporting rationale as to any 
disagreement with the private 
medical opinions of record.

B.  Is any sexual impotence related 
to a urinary disorder, including 
urethritis (versus other causes)?

The examination report should 
contain an adequate discussion of 
appellant's medical history, as well 
as clinical findings, and provide a 
sufficient rationale for the medical 
conclusions reached.  If these 
matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented 
upon by the examiner in the report.

2.  The RO should consider any 
additional evidence and readjudicate 
service connection for a chronic 
urinary disorder and sexual 
impotence, with consideration of 
applicable court precedents and 
statutory and regulatory provisions, 
under all appropriate legal 
theories.  After the requested 
development is attempted, the RO 
should consider whether any 
additional development may be deemed 
warranted on the other appellate 
issue involving service connection 
for a psychiatric disability, 
claimed as due to sexual impotence 
(such as arranging a psychiatric 
examination with medical opinion as 
to its etiology).  

When the aforementioned development has been accomplished, to 
the extent the benefits sought are not granted, a 
supplemental statement of the case should be provided, and 
the case should be returned to the Board for further 
appellate consideration, to the extent such action is in 
order.  No action is required of the appellant until he is 
notified.  The Board intimates no outcome in this case by the 
action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


